*435Opinion by
Oliver, C. J.
In accordance with oral stipulation of counsel that the articles covered by item 3132 (“Gent's Bracelets all brass chrome plated”) are articles of jewelry known as identification bracelets, the claim at 55 percent under paragraph 1527 (a) (2), as modified by the General Agreement on Tariffs and Trade (T. D. 51802), was sustained. Item 723PB ("Polished brass Plaque”) and item 723PO (“Chrome plated Brass Plaque”), stipulated to consist of parts of jewelry, valued under 20 cents per dozen pieces, were held dutiable at 22)4 percent under the provision in paragraph 397, as modified, supra, for metal articles, not specially provided for, as claimed.